Review under article 78 of the Civil Practice Act of an order of the Public Service Commission which revoked petitioner-appellant’s certificate of convenience and necessity as a common carrier of property by motor vehicle. Petitioner also appeals from an order of the Supreme Court at Special Term denying its motion to strike out an allegation in the answer of the commission and an exhibit attached thereto. The Public Service Commission found that petitioner, as a regular course of business, leased its certificate to unauthorized carriers for 10% of the revenue derived from its use, and conducted substantially no transportation in accordance with the terms of its certificate. These findings are supported by substantial evidence. The proof further indicates that petitioner had no direction or control over the transportation it authorized under its certificate. Petitioner contended that the revocation was unjustified because the commission had not prescribed regulations governing truck leases. Regulations were not necessary since the findings of the commission, supported by substantial evidence, indicate a violation of article 3-B of the Public Service Law and the terms of its *1017certificate of convenience and necessity. Determination of the commission confirmed, with $50 costs and disbursements, and the order appealed from affirmed, without costs. Foster, P. J., Brewster, Bergan and Coon, JJ., concur; Heffernan, J., taking no part. [See 281 App. Div. 786.]